DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Species 3 in the reply filed on June 8, 2022 is acknowledged. The traversal was limited to which claims were considered generic. Upon further review the Examiner agrees that claims 1-5 and 18-22 should be considered generic. Claims 1-5, 8-10, 12, 13 and 18-22 are elected and considered herein.

Claim Objections
Claim 4 is objected to because of the following informalities:  the claim uses broad language, i.e. hydraulic sub, to refer to the seal arrangement. The term “sub” is conventionally used in combination with other defining limitations, such as sub-structure, sub-chamber, etc. For purposes of examination this will be interpreted to be a sub-structure performing a hydraulic function, such as a pipe or a manifold.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 10 it is unclear what is meant by the hydraulic lines being “independent from an annulus of the wellbore”. It is noted that the hydraulic lines are mounted inside the annulus of the wellbore and therefore broadly would be considered related to or dependent on the wellbore and its annulus.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 10, 18 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Pugh (USPN 3,922,116).
 	Pugh discloses a downhole hydraulic pump (Fig. 1) comprising: a first working piston 3 having a first surface (upper surface) in contact with a power fluid and a second surface (lower surface) in contact with a wellbore fluid (from 15); a second working piston 2 having a first surface (lower surface) in contact with a power fluid and a second surface (upper surface) in contact with a wellbore fluid; a connecting rod 4 coupling the first working piston to the second piston; a first working chamber 8 defined at least in part by the first surface of the first working piston; a second working chamber 7 defined at least in part by the first surface of the second working piston; a seal arrangement (5 shown in Figs. 1, 2A & 2B) respectively coupling a first hydraulic line(39 and/or 21) to the first working chamber and a second hydraulic line (32 and/or 18) to the second working chamber, wherein pressure applied via at least one of the first hydraulic line and the second hydraulic line causes reciprocation of the working pistons; and a flow path (13 & 14) comprising one or more check valves (col. 3 lines 34 and 35) wherein the one or more check valves are actuated by fluid pressure changes caused by reciprocation of the working pistons, thereby permitting wellbore fluid to be pumped to the surface.  
With regards to claim 3, Pugh discloses wherein pressure is alternately applied via the first hydraulic line and the second hydraulic line to cause reciprocation of the working pistons (see the description at col. 3 line 18 through col. 4 line 45).  
With regards to claim 4, Pugh discloses wherein the seal arrangement is a hydraulic sub (as shown in Figs. 2A and 2B the reversing valve assembly is a hydraulic sub-structure).
	With regards to claim 10, Pugh discloses the that the fluid lines are inside the structure 5 of Fig. 5 and thus could be considered to be independent from an annulus (between 1 and 11). 
With regards to claims 18 and 20, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 5, 8, 9, 19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pugh in view of Reese (USPN 4,282,803).
	As set forth above Pugh discloses the downhole hydraulic pump substantially as claimed. With regards to claims 2, 19 and 22, however, Pugh does not disclose that there is a flow path disposed within the connecting rod (claim 2) so that fluid is pumped to the surface through the connecting rod (claim 19)/passes through the piston assembly (claim 22).
Reese discloses a similar hydraulically actuated two piston pumps having a hollow connecting rod with a flow path 61 having a check valve 66 therein for pumping fluid to the surface.  
At the time of the effective filing date of the instant application it would have been obvious to provide a flow path through the connecting rod, as taught by Reese, in the pump of Pugh in order to reduce the outside flow lines (such as 13, 14) and thus simplify construction and reduce the number of parts.

	With regards to claims 5 and 21, Reese discloses that the first and second working chambers are pressure isolated from one another by seals, i.e. packings 55, 69.
	With regards to claims 8 and 9, Reese discloses, see figs 2 and 3,  a production tubing 23 and the pump being mechanically affixed to the tubing, via the upper bock or manifold 31. As shown in Figs. 2 and 3 removing the pump would require removing the production string. Further, with regards to claim 9, the hydraulic lines 75, 77 are defined in the manifold 31 and would need to be removed if the pump were removed.

Allowable Subject Matter
Claims 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MacArthur et al discloses a downhole pump with a mandrel for removing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
July 29, 2022